Name: Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 60 / 39 COMMISSION REGULATION (EEC) No 643 / 86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ( 4 ), as last amended by Regulation (EEC ) No 592 / 86 ( 5 ), should be applied for the issue of STM licences ; Whereas , in order that appropriate measures may be adopted in the event of the indicative ceilings being exceeded , the Commission should be permitted to implement the provisions of Article 6 ( 2 ) and (4 ) of Regulation (EEC ) No 574 / 86 . Whereas the period of validity of the STM licence referred to in Article 2 ( 1 ) of Regulation (EEC ) No 574 / 86 should be 30 days ; whereas the amount of the security should be fixed at a level enabling the system to function efficiently ; Whereas , for practical reasons ofmanagement , and owing to the absence of a marketing year , the system should be based on the calendar year ; Whereas the provisional estimates relating to these products , for which a marketing year is not provided for in the organization of the market , were drawn up in accordance with the procedure in Article 14 of Council Regulation (EEC ) No 234 / 68 of 27 February 1968 laying down the common organization of the market in the living plant and floriculture sector ( 6 ); whereas on the basis of these estimates it is possible to fix the indicative ceilings for the products in question for the period 1 March to 31 December 1986 ; whereas with a view to guaranteeing the stability of the Portuguese market , it is appropriate to provide for a seasonal adjustment of the ceilings for roses and carnations ; whereas it will be appropriate at the time of the next annual fixing of indicative ceilings to allow for seasonal variations in Portuguese production ; Whereas the Management Committee for Live Plants and Floriculture Products has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 569 / 86 of 25 February 1986 laying down general rules for the application of the supplementary trade mechanism ( 1 ) and in particular Article 7(1 ) thereof, Having regard to Council Regulation (EEC ) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 2 ) and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574 / 86 ( 3 ) lays down the detailed rules for the application of the supplementary trade mechanism; Whereas specific detailed rules should also be adopted in respect of the live plants and floriculture products , with regard to the application of the supplementary trade mechanism to the products listed in Annex XXII to the Act of Accession ; whereas , in this context , provision should be made for the fixing , in respect of imports into Portugal from Spain and the Community of Ten , of indicative ceilings for the period 1 March to 31 December 1986 on the basis of the specific estimates referred to in Article 251 ( 1 ) of the Act of Accession ; Whereas the specific estimate provided for in Article 251 of the Act of Accession was drawn up on the basis of available data regarding production or consumption of floriculture products in Portugal ; whereas on the basis of this estimate the indicative ceilings for certain products from Common Customs Tariff heading Nos ex 06.02 , ex 06.03 and ex 06.04 were fixed ; Whereas , in view of the small volume of trade in the products in question and in order to simplify the management of the arrangements , it would not seem appropriate to apply the provisions of Article 6 ( 2 ) and (4 ) of Regulation (EEC ) No 574 / 86 throughout the marketing year ; Whereas , in view of the foregoing , the provisions of Article 19 ( 1 ) of Commission Regulation (EEC ) No 3183 / 80 HAS ADOPTED THIS REGULATION: Article 1 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 March to 31 December 1986 . ( 4 ) OJ No L 338 , 13 . 12 . 1980 , p. 1 . ( 5 ) OJ No L 58 , 1 . 3 . 1986 , p. 4 . ( 6 ) OJ No L 55 , 1 . 3 . 1968 , p. 1 . ( ») OJ No L 55 , 1 . 3 . 1986 , p. 106 . ( 2 ) OJ No L- 367 , 31 . 12 . 1985 , p. 7 . ( 3 ) OJ No L 57 , 1 . 3 . 1986 , p. 1 . No L 60 / 40 Official Journal of the European Communities 1 . 3 . 86 Asparagus plumosus falling within heading 06.04 and at 0,30 ECU / 1 000 units for roses falling within heading 06.02 and also for roses and carnations falling within subheading 06.03 A of the Common Customs Tariff . 2 . For the purposes of the application of the indicative ceilings , the marketing year shall correspond to the calendar year . For roses and carnations falling within subheading 06.03 A the target ceilings are subdivided as indicated in the Annex . Article 4 1 . The Member States shall communicate to the Commission , by the first working day of each week , the following information concerning STM licences issued during the preceding week :  the quantities ,  a description of the products in accordance with the nomenclature of the Common Customs Tariff. 2 . Where the provisions of Article 6 ( 2 ) of Regulation (EEC ) No 574 / 86 are applied , the frequency of communications shall be determined in accordance with Article 6 ( 2 ) ( 2 ) of that Regulation . Article 2 1 . By way of derogation from Article 6 ( 2 ) of Regulation (EEC ) No 574 / 86 , STM licences Shall be issued in accordance with the provisions of Article 19 ( 1 ) of Regulation (EEC) No 3183 / 80 . 2 . In the case of products for which there is a particular need to monitor the issue of STM licences in order to determine the likelihood of the indicative ceilings being exceeded , the Commission may decide that the licences are to be issued in accordance with the provisions of Article 6 ( 2 ) ( 1 ) of Regulation (EEC ) No 574 / 86 . Article 5 The Portuguese Republic will notify the Commission annually , not later than 15 October , of the production and consumption forecasts in Portugal for the following year . Article 3 The period of validity of STM licences shall be limited to 30 days from the date of issue . The amount of the security is hereby fixed at 1 ECU / 100 kg for ornamental plants falling within heading 06.02 and Article 6 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 1 . 3 . 86 Official Journal of the European Communities No L 60 / 41 ANNEX Indicative ceilings for the period 1 March to 31 December 1986 as provided for in the third subparagraph of Article 251 ( 1 ) CCT heading No 06.02 Description Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : ex D. Other :  Roses (')  Ornamental plants ( 2 ) Target ceiling units tonnes 134 275 225,4 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , bleached , impreg ­ nated or otherwise prepared : A. Fresh : Target ceiling: total  Roses  Ornamental plants 245 000 2 542 500 of which : ex II . From 1 June to 31 October :  Roses  Carnations 73 000 760 000 06.04 Foliage , branches and other parts ( other than flowers or buds ) of trees , shrubs , bushes and other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared , excluding the cut flower buds falling within heading 06.03 : ex B. Other :  Asparagus (Asparagus plumosus) 0,75 (') NIMEXE code 06.02-68 . ( 2 ) NIMEXE codes 06.02-96 and 06.02-99 .